I think that the service charge as described herein is discriminatory and an indirect method of collecting rent for meters. The fact that all are charged alike for widely different degrees of service creates the discrimination. A uniform compensation for service is provided when the service to consumers is unequal. The payment is distributed pro rata among the consumers and so bears no relation to the actual value of the services rendered. It is an arbitrary imposition in addition to the charge for gas consumed. A consumer to whom no service is rendered, for whom no installation or repair work is done, except nominal services for reading meters, sending out bills and the like, ready and able to pay for all gas consumed and all services actually rendered to him, may be deprived of his supply of gas if he refuses to pay the service charge. If he uses no gas, he certainly requires little or no service; if he uses much gas and requires no service, the charge is the same as for him who has much service.
Again what is this charge but an indirect charge for *Page 55 
rent of a meter within the meaning of section 66 of the Transportation Corporations Law? It is not economic rent but it is neither a commodity charge nor a charge for services actually rendered. It is a uniform charge for the privilege of having the gas pass through the meter. If it is not rent, it is what rent would be and the equivalent of rent. It is a flat charge for the privilege of using gas as distinguished from actual services rendered or gas consumed.
I dissent.
HISCOCK, Ch. J., McLAUGHLIN, CRANE and ANDREWS, JJ., concur with CARDOZO, J.; POUND, J., reads dissenting memorandum, with whom HOGAN, J., concurs.
Judgments revered, etc.